    Case 3:19-cv-00579-SPM Document 44 Filed 08/05/19 Page 1 of 7 Page ID #188




                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF ILLINOIS

MATTHEW J. PETRAKIS, #B19052,                         )
                                                      )
                 Plaintiff,                           )
                                                      )
vs.                                                   )        Case No. 19-cv-579-NJR
                                                      )
SCOTT THOMPSON, ET. AL,                               )
                                                      )
                 Defendants.                          )

                              ANSWER AND AFFIRMATIVE DEFENSES
                              TO PLAINTIFF’S AMENDED COMPLAINT

         NOW COME Defendants, SCOTT THOMPSON, CHRISTINE BROWN, and ROB

JEFFREYS (in his official capacity only as IDOC Director),1 by and through their attorney,

Kwame Raoul, Attorney General of the State of Illinois, and hereby provide their Answer and

Affirmative Defenses to Plaintiff’s Amended Complaint [Doc. 25], pursuant to the Court’s Merit

Review Orders [Docs. 7, 23 clarified at Doc. 35],2 stating as follows:

      ALLEGATIONS ENUMERATED IN THE COURT’S MERIT REVIEW OPINION

         Pursuant to a review of Plaintiff’s Complaint, the Court found the following counts to

survive screening: (1) Americans with Disabilities Act and Rehabilitation Act claim against

Jeffreys, in his official capacity, for failing to accommodate Plaintiff’s hearing loss which has

caused him to miss meals; (2) Eighth Amendment claim against Brown and Thompson for

exhibiting deliberate indifference to Plaintiff’s serious medical needs regarding his hearing loss

and inability to hear meal calls; and (3) Eighth Amendment claim against Dr. Myers for exhibiting




1
  Rob Jeffreys is being automatically substituted for John Baldwin in his official capacity as the Acting Director of
the Department of Corrections. Fed. R. Civ. Pro. 25(d).
2
  On June 10, 2019, the U.S. District Court for the Southern District of Illinois issued an Administrative Order
(Administrative Order No. 244) which states that answers and subsequent pleadings will be to the issues stated in the
Merit Review Order that accompanies the process and the complaint.

Case No. 19-579-NJR                                                                                      Page 1 of 7
Case 3:19-cv-00579-SPM Document 44 Filed 08/05/19 Page 2 of 7 Page ID #189




deliberate indifference to Plaintiff’s serious medical needs regarding his hearing loss which has

resulted in vertigo and dizziness by refusing to issue him a law bunk permit and lower gallery

designation. [Doc. 25].

Answer: Defendants deny the allegations against them, deny violating Plaintiff’s rights, and

deny that Plaintiff is entitled to any relief whatsoever.

                                           Complaint

       Plaintiff makes the following allegations: He has had trouble hearing since childhood, but

his condition has worsened. Id. p. 5. On January 18, 2019, he failed a hearing test and was

scheduled to see an audiologist for further testing. During his hearing test appointment, he

informed a nurse that he could not hear the calls for chow-lines, gym, yard, and dayroom, as well

as other notices given over the intercom system. And, because he sleeps on one ear, he never hears

the call in the morning for breakfast. Id. At his audiologist appointment on March 13, 2019, the

audiogram confirmed that he has 90% hearing loss in his right ear and 68% hearing loss in his left

ear; two hearing aids were ordered. Id.

       Answer: Defendants lack knowledge or information sufficient to form a belief as to

Plaintiff’s allegations regarding this childhood hearing “trouble” or worsening condition.

Defendants admit based on medical records that on January 18, 2019, Plaintiff failed a

hearing test and was scheduled to see an audiologist afterwards. Defendants lack knowledge

or information sufficient to form a belief about Plaintiff’s alleged conversation with an

unnamed nurse. Defendants deny that Plaintiff “never” hears the morning call for breakfast.

Defendants admit based on medical records that Plaintiff has hearing loss in both ears.

Further, Defendants admit that after Plaintiff was evaluated and approved for hearing aids,

they were ordered and received.



Case No. 19-579-NJR                                                                     Page 2 of 7
Case 3:19-cv-00579-SPM Document 44 Filed 08/05/19 Page 3 of 7 Page ID #190




       Following the appointment, Plaintiff wrote the ADA Coordinator and Health Care Unit

Administrator at Pinckneyville, Christine Brown, informing her that he could not hear the calls for

meals and as a result had not been eating. Id. pp. 5-6. He did not hear a response, and so he filed

an emergency grievance on April 3, 2019, requesting an alarm watch to alert him at meal times.

Id. p.6. His grievance was determined to be an emergency, and he was called to the Health Care

Unit on April 8, 2019, to meet with Brown. Brown informed Plaintiff that she does not normally

order aids such as an alarm watch since he was receiving hearing aids and accused Plaintiff of

“crying to someone.” Plaintiff said that he was still in need of the alarm watch because once he

receives the hearing aids he will not sleep with them and will need to be alerted in the morning for

breakfast. Id. Brown told Plaintiff that if he did not “like the way Pinckneyville does it, maybe he

should have stayed home.” Plaintiff asked if there was something she could do to ensure that he

was able to eat to which Brown responded, “”No, I’m ordering your watch and that[‘]s all I can

do.”” Id.

       Answer: Defendant Brown denies receiving a written letter from Plaintiff. Defendants

admit that on April 3, 2019, Plaintiff filed an emergency grievance requesting an alarm

watch and other items. Defendants admit on April 8, 2019, Plaintiff met with Defendant

Brown where he was provided a hard of hearing placard, and a hard of hearing (HOH)

notation on his ID. Defendant Brown denies each of the alleged comments on April 8, 2019.

Defendant Brown admits to ordering the hearing aids, alarm watch and headphones for

Plaintiff’s use. Remaining Defendant’s lack knowledge or information sufficient to form a

belief as to the truth of Plaintiff’s allegations in the above paragraph.




Case No. 19-579-NJR                                                                       Page 3 of 7
Case 3:19-cv-00579-SPM Document 44 Filed 08/05/19 Page 4 of 7 Page ID #191




       Plaintiff’s emergency grievance was then denied because Brown told the Grievance

Officers that he had received his hearing aids and that the issue was resolved, although Plaintiff

had yet to receive the hearing aids. Id. p. 7. Warden Thompson concurred with the denial.

       Answer: Defendants admit that Plaintiff’s grievance from April 3, 2019 was denied.

Defendant Brown admits that Plaintiff did not receive his hearing aids until May 7, 2019.

Defendant Thompson admits to signing the denial. Defendant deny the remaining allegations

in the above paragraph.

       On April 19, 2019, Plaintiff spoke with Warden Thompson regarding his grievance. He

told Thompson that he did not have his hearing aids or an alarm to wake him up for chow-lines in

the morning and that he was missing meals. Id. Thompson told Plaintiff that there was nothing he

could do.

       Answer: Defendants deny the allegations in the above paragraph.

       Plaintiff filed another emergency grievance, which was denied because the hearing aids

had been ordered. Id. Plaintiff appealed both grievances to the Administrative Review Board in

Springfield, but both grievances were denied on the basis that the issues presented were resolved.

Plaintiff claims that Director John Baldwin concurred in the denial and also names Travis Bayler

and John Doe as members of the Administrative Review Board who denied his grievance. Id. pp.

7-8. He then filed a third emergency grievance, which is still pending. Id. p. 8.

       Answer: Defendants admit that Plaintiff filed another emergency grievance on April

19, 2019. Defendants deny that the grievance was denied and admit that the recommendation

was “mixed”. Defendants admit that the grievance was denied after ARB review. Defendants

admit Director Baldwin’s designee signed the denial. Defendants lack knowledge or

information sufficient to form a belief about claims as to Travis Bayler and John Doe.



Case No. 19-579-NJR                                                                     Page 4 of 7
Case 3:19-cv-00579-SPM Document 44 Filed 08/05/19 Page 5 of 7 Page ID #192




Defendants admit Plaintiff filed a third emergency grievance on May 21, 2019, regarding this

low bunk request.

          Plaintiff alleges that despite his repeated requests, the administration has failed to

accommodate his disability and ensure that he is able to eat at meal times. Id.

          Answer: Defendants deny the allegations in the above paragraph.

                                      REQUEST FOR RELIEF

          Defendants deny Plaintiff is entitled to any relief.

                                           JURY DEMAND

          Defendants demand trial by jury.

                                    AFFIRMATIVE DEFENSES

    I.       Qualified Immunity

          At all times relevant herein, Defendants acted in good faith in the performance of their

official duties and without violating Plaintiff’s clearly established statutory or constitutional rights

of which a reasonable person would have known. Defendants are, therefore, protected from suit

by the doctrine of qualified immunity.

    II.      Sovereign Immunity

          To the extent that Plaintiff’s § 1983 claims against Defendants are brought in their official

capacities, the claims are barred by the doctrine of sovereign immunity except as to ADA/RA

claims.




Case No. 19-579-NJR                                                                          Page 5 of 7
Case 3:19-cv-00579-SPM Document 44 Filed 08/05/19 Page 6 of 7 Page ID #193




         WHEREFORE, for the above and foregoing reasons, Defendants respectfully request that

this honorable Court deny Plaintiff any relief in this matter whatsoever and enter judgment in their

favor.

                                              Respectfully submitted,

                                              SCOTT THOMPSON, CHRISTINE BROWN, and
                                              ROB JEFFREYS,

                                                     Defendants,

                                              KWAME RAOUL, Attorney General,
                                              State of Illinois

Maria D. Gray #6323981                               Attorney for Defendants,
Assistant Attorney General
500 South Second Street                       By:    s/Maria D. Gray
Springfield, IL 62706                                Maria D. Gray
Phone: (217) 782-5819                                Assistant Attorney General
Fax: (217) 524-5091
Email: Mgray@atg.state.il.us




Case No. 19-579-NJR                                                                       Page 6 of 7
Case 3:19-cv-00579-SPM Document 44 Filed 08/05/19 Page 7 of 7 Page ID #194




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

MATTHEW J. PETRAKIS, #B19052,                 )
                                              )
               Plaintiff,                     )
                                              )
vs.                                           )          Case No. 19-cv-579-NJR
                                              )
SCOTT THOMPSON, ET. AL,                       )
                                              )
               Defendants.                    )

                                 CERTIFICATE OF SERVICE

       I hereby certify that on August 5, 2019, the foregoing document, Answer and Affirmative

Defenses, was electronically filed with the Clerk of Court using the CM/ECF system which will

send notification of such filing to the following:


                                                  None

and I hereby certify that on the same date, I caused a copy of the document to be mailed by United

States Postal Service to the following non-registered participant:

                                    Matthew Petrakis #B-19052
                                 Pinckneyville Correctional Center
                                       Inmate Mail/Parcels
                                      5835 State Route 154
                                           PO Box 999
                                     Pinckneyville, IL 62274


                                                         Respectfully Submitted,

                                                         Maria D. Gray               ______
                                                         Maria D. Gray #6323981
                                                         Assistant Attorney General
                                                         500 South Second Street
                                                         Springfield, Illinois 62706
                                                         Phone: (217) 782-5819
                                                         Fax: (217) 524-5091
                                                         E-Mail: MGray@atg.state.il.us

Case No. 19-579-NJR                                                                       Page 7 of 7
